Bullard, J.,

delivered the opinion of the court.
The plaintiffs sue to recover the price of various articles, as detailed in their account, which they allege were sold and delivered to the defendant, the principal articles consisting of marble mantle pieces and hearths.
The answer contains a general denial, and the defendant further avers, that he made a contract with the plaintiffs, for the building and putting up of certain marble mantle and chimney pieces, the plaintiffs obligating themselves to furnish the materials and the work and labor; that before any of the mantle pieces had been put up, the house was destroyed by fire, and that if any of the materials were in the house at the time, they were at the risk of the plaintiffs.
The delivery of most of the articles charged, is proved; but there is no positive evidence of such a contract as is set up by the defendant. He seeks to bring the case under article 2729 of the Civil Code, which provides that “ when the undertaker furnishes the materials for the work, if the work be destroyed, in whatever manner it may happen, previous to its being delivered to the owner, the loss shall be sustained by the undertaker, unless the proprietor be in default for not receiving it, though duly notified to do so.” It appears to us from the evidence, that the principal contract *436was one of sale of the mantle pieces ready made, and (hat the agreement to put them up and furnish materials for that purpose, does not take the contract as to the mantle pieces out of the rule which governs that species of contract, and that as soon as they were delivered, they were at the risk of the purchaser, unless a special agreement to the contrary be shown. There is nothing in the record to show that the plaintiffs understood the contract at the time, as it is now interpreted by the defendant, and the cost of putting up is trifling, compared with the cost of the article.
Where certain articles are sold to the defendant, and the seller agrees to put them up for use, and find the materials to dp so, and the articles are destroyed by fire on the premises of the buyer, before they ai;e all put up, they are at his risk, and the loss is his.
But there is no proof of the delivery of those articles charged previously to the 25th of July, and in this respect the judgment must be reformed.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be reversed and annulled, and proceeding to render such judgment as in our opinion ought to have been given below, it is further considered, that the plaintiffs recover of the defendant the sum of five hundred and one dollars and seventy-five cents, with costs of the District Court; those of the appeal to be borne by the plaintiffs and appellees.